Citation Nr: 1324847	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  06-37 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected hypertension (originally claimed as migraines).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1978 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board twice, in June 2011 and November 2012, and was remanded on both occasions for additional due process considerations and development.  The Board finds the additional development requested was completed and appellate review may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2012 remand the Board also remanded the issue of entitlement to service-connection for hypertension.  In an April 2013 rating decision the RO granted service-connection for hypertension.  As this constitutes a full grant of benefits sought on appeal, the issue is no longer before the Board.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.  

During the 2012 VA examination, the Veteran stated that his hypertension medications made him drowsy and he could not work as a result.  A claim for a total disability rating based on individual unemployability is REFERRED to the RO for further action.


FINDING OF FACT

The medical evidence indicates the Veteran's current headache condition is likely secondary to his service-connected hypertension.


CONCLUSION OF LAW

The criteria for service-connection for a headache condition, to include as secondary to service-connected hypertension, have been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310(a) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a headache condition.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  As will be discussed below, the Board finds the evidence establishes the Veteran has a current headache condition which is due to his service-connected hypertension.

Service treatment records show the Veteran was treated on several occasions for headaches during his military service.  In December 1983 he was diagnosed as having headaches that were perhaps vascular migraines.

The earliest post-service treatment records indicating the Veteran sought treatment for headaches are from 1999.  That summer the Veteran sought treatment in the emergency room for a severe headache and was diagnosed with cluster headaches, as well as hypertension.  In August 1999 a VA physician noted his headaches may also have some migraine component.  The Veteran was started on medication for his hypertension and headache conditions.

In October 1999 the Veteran returned to the VA and reported he had greatly reduced headaches since the start of his hypertension and headache medications.  In January 2000 a VA physician noted the Veteran was without headache symptoms for the last five months due to his hypertension medication.  The physician opined the Veteran's history of cluster headaches was attributed to his high blood pressure.

The Veteran's history of headaches and migraines continued to be noted throughout the period on appeal.  In January 2007 the Veteran was seen for a neurology consult by a VA facility.  The physician noted the Veteran had over a twenty year history of headaches suggestive of vascular headaches with features of migraines and possibly cluster headaches.  The physician recommended the Veteran continue his hypertension medication since it could offer preventative treatment for his headaches.

The Board finds the Veteran's post-service treatment records provide probative evidence in support of his claim.  Throughout the period on appeal VA treating physicians consistently related the Veteran's ongoing headache condition to his hypertension.  As discussed above, the Veteran is now service-connected for his hypertension condition.  VA regulations provide that service-connection may be granted on a secondary basis for a disability which is due to a service-connected disorder.  38 C.F.R. § 3.310(a).  As such, the Board finds the evidence establishes the Veteran's current headache condition is secondary to his service-connected hypertension.

The Board acknowledges the VA examiner in July 2011 opined the Veteran's headaches were not related to his military service, explaining his headaches were not caused by any in-service precipitating event.  However, that same month in the VA examination for the Veteran's hypertension condition, the examiner noted the Veteran had a history of headaches related to his hypertension, providing additional evidence in support of the Veteran's claim.  In addition, VA regulations provide that all reasonable doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing the Board finds the evidence establishes the Veteran has a current headache condition which is the result of his service-connected hypertension.  38 C.F.R. § 3.310(a).  Therefore his claim for service-connection for a headache condition is granted.

Duties to Notify and Assist

The Veteran's claim for service connection is granted.  This is a full grant of all benefits sought on appeal.  In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

The Veteran's claim for service connection for a headache condition, to include as secondary to his service-connected hypertension, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


